Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This action is in response to the communication filed on 05/05/2022.
3.	Claims 1, 9 and 19 has been amended.
4.	After a thorough search and examination of the present application and in light of prior art made of record and examiner’s amendment stated below, claims 1-18 and 20 (renumbered as claim 1-19) are allowed.
Drawings
5.	The drawings filed on 01/11/2021 are accepted by the Examiner.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 04/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
					Examiner Amendment
7.	Authorization for this examiner's amendment, listed below was given in a telephone interview with Jesse Bennett (Reg. No. 62647) on April 04, 2022.
	In the Claim:
	Please amend claim 1 and 9 and 19 as follows:
1. 	A method comprising: 
2determining, by a computing instance of a cloud platform, a transaction to be completed, the 3transaction comprising a set of operations; 
4identifying, from the set of operations, a subset of client-managed operations and 5a subset of service-managed operations in a key-value data store implemented on the cloud platform, wherein the cloud platform is configured to maintains a list of service-managed operations and a list of client-managed operations, and wherein certain rows in a key-value store are client-managed rows and other rows is service-managed rows based at least in part on a different type of data stored in the respective rows;
6performing each of the operations in the subset of client-managed operations; 
7providing each of the operations in the subset of service-managed operations to a 8service application, wherein the service application performs each of the service-managed 9operations; and 10determining whether to commit the operations in the set of operations upon 11determining that all of the operations in the set of operations have been performed.
9. 	A computing device comprising: a processor; and 
a memory including instructions that, when executed with the processor, cause the computing device to, at least: 
determine, by a computing instance of a cloud platform, a transaction to be completed, the transaction comprising a set of operations;
4identify, from the set of operations, a subset of client-managed operations and 5a subset of service-managed operations in a key-value data store implemented on the cloud platform, wherein the cloud platform is configured to maintains a list of service-managed operations and a list of client-managed operations, and wherein certain rows in a key-value store are client-managed rows and other rows is service-managed rows based at least in part on a different type of data stored in the respective rows;
perform each of the operations in the subset of client-managed operations; 
provide each of the operations in the subset of service-managed operations to a service application, wherein the service application performs each of the service- managed operations; 
and determine whether to commit the operations in the set of operations upon determining that all of the operations in the set of operations have been performed.  
18. 	A method comprising: 
2receiving, at a service application, a service-managed operation and at least one 3condition in a key-value data store implemented on a cloud platform, the service-managed operation comprising one of a number of operations for a 4transaction; 
5retrieving, by the service application, a data value associated with the service- 6managed operation from a data store; 
7manipulating, by the service application, the data value based on the service- 8managed operation; 
9determining, by the service application, whether the manipulated data value meets 10the at least one condition; and 
11upon determining that the manipulated data value meets the at least one condition, 12writing the manipulated data value back to the data store, wherein the service-managed operation is not committed until all of the number of operations for the transaction are committed; and
wherein the number of operations for the transaction also include at least one client-managed operation. 
19. 	Cancelled.
				Reasons for Allowance
8.	The following is an examiner’s statement of reason for allowance:
	The closest prior art found for this application is Forghani US 10,664,470 B1) which describe optimization of a database write operations by combining write operations that operate on the same row of the same table and writing a set of operations to the database in parallel. 
A writer optimizer reviews a first write operation and a second write operation in the transaction to determine whether the first write operation and the second write operation write to the same row in the same table. When the first write operation and the second write operation write to the same row in the same table, the first write operation and the second write operation are combined to generate a functionally-equivalent third write operation, which replaces the first write operation and the second write operation.
	The next closest prior art found for this application is Mietke (US 2021/0064602 A1) which describe a method for managing change requests to a shared data object. The method include receiving a request to change a value of a shared data object stored in a data store, identifying a queue of the shared data object which stores change requests before processing, generating an entry for the request comprising a timestamp of the request, the change in the value, and an identifier of the shared data object, and storing the generated entry in the queue of the shared data object, where the generated entry is stored in a position of the queue based on the timestamp. 
	The next closest prior art found for this application is Park et al (US 2018/0013692 A1) a method for determining dependencies between requests for database operations in the workload. A query involving a complex or internally-parallelized operations or sub-operations, a query executor can send operations or sub-operations of the query to a job executor component. An execution plan for the query can include a plurality of plan operators. The job executor component can be used to execute at least a portion of the operators of the query in parallel. Plan operators can be further divided and parallelized, such as having operations concurrently access different parts of the same table. 
Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “… 4identifying, from the set of operations, a subset of client-managed operations and 5a subset of service-managed operations in a key-value data store implemented on the cloud platform, wherein the cloud platform is configured to maintains a list of service-managed operations and a list of client-managed operations, and wherein certain rows in a key-value store are client-managed rows and other rows is service-managed rows based at least in part on a different type of data stored in the respective rows …” of independent claim 1 and 9 and “… 7manipulating, by the service application, the data value based on the service- 8managed operation; 9determining, by the service application, whether the manipulated data value meets 10the at least one condition; and 11upon determining that the manipulated data value meets the at least one condition, 12writing the manipulated data value back to the data store, wherein the service-managed operation is not committed until all of the number of operations for the transaction are committed …” of independent claim 18, in combination with other claimed features, which is neither taught nor suggested by the prior art of record (PTO-892). Therefor claims 1, 9 and 18 are allowed. 
An updated search of prior art in the domains (EAST, Google, Google Scholar and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element highlighted above with the elements presented in each of the independent claims 1, 9 and 18.
8.	The dependent claims 2-8 depending on independent claim 1, dependent claims 10-17 depending on independent claim 9 and dependent claim 20 depending on independent claim 18 are also distinct from the prior art for the same reasons.
9.	Any comments considered necessary by applicant must be submitted no latter than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance”.
				Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167